Citation Nr: 9935157	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-04 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated 
as 40 percent disabling.

2. Entitlement to a total evaluation based on individual 
umemployability (TDIU) 
due to a service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board REMANDED this case in June 1997.  At that time, the 
RO was instructed to prepare certain further development in 
this case, including conducting a field examination and a VA 
examination.  The RO attempted to conduct this development.  
However, in October 1997, the veteran informed the field 
investigator that the veteran had submitted statements from 
everyone who knew anything about the seizure disorder and 
that it would serve no purpose to conduct a field 
examination.  He stated that he did not want to be contacted 
regarding this claim.  The field examiner wanted names of 
friends and acquaintances of the veteran so that they may be 
interviewed but the veteran refused any further contact from 
the VA.  As the veteran no longer wished to be contacted, the 
RO sought a doctor's summary from a previous period of 
observation and examination in lieu of a new VA examination.  
In light of the foregoing, the Board finds that there has not 
been substantial compliance with the Board's request pursuant 
to the remand, and that the veteran's claim must be assessed 
with this in mind.  


FINDINGS OF FACT

1. The veteran's seizure disorder is productive of several 
grand mal 
seizures a year and numerous petit mal seizures of a brief 
duration during the week.  

2. The veteran is not unemployable due to his service-
connected disability.

CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for a seizure 
disorder have been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.124a, Diagnostic Codes 8910, 8911 (1999).

2. The criteria for a total disability rating based on 
individual unemployability due 
to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1999).


REASON AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran asserts that his seizure disorder is more 
severely disabling than reflected by his current disability 
evaluation of 40 percent.  He asserts that he cannot drive, 
work or be alone due to the constant threat of seizures.  He 
reported on his Daily Activities Questionnaire from the 
Social Security Administration that he has petit mal seizures 
about six times a day.  Therefore, he argues that he is 
entitled to a higher evaluation for his seizure disorder.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated April 1994.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, No. 96-947, slip op. at 21 
(U.S. Vet. App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disabilities from the effective 
date of service connection through the present.  This 
obligation was satisfied by the examinations and records 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Service connection for the veteran's disorder was established 
by rating decision dated April 1994.  A 20 percent evaluation 
was assigned at that time.  The evaluation was increased to 
40 percent by the rating decision under appeal at this time.  
The 40 percent evaluation remains in effect.

The veteran has sought repeated treatment and evaluation at 
VA facilities.  In February 1995, the veteran underwent a VA 
epilepsy examination where the examiner deferred the 
diagnosis finding that the veteran's spells were most 
consistent with generalized seizure disorder but that an EEG 
revealed possible right central focus.  In March 1994, the 
veteran underwent another VA examination where the examiner 
found that the veteran was witnessed to have tonic-clonic 
activity with a loss of consciousness.  The veteran was 
disabled in the fact that he cannot drive or use heavy or 
dangerous equipment for at least on year until he is seizure 
free.  An EEG from that month was abnormal due to slow wave 
activity in the theta range noted over the left temporal 
region consistent with structural abnormalities affecting the 
brain in the left temporal and right frontal regions.

Outpatient records from August and September 1994 describe 
the veteran's treatment with Dilantin and his ongoing report 
of seizures.  He also reported seeing a haze around objects 
and drowsiness with his small seizures.  An EEG from August 
1994 showed findings consistent with a paroxysmal process 
(epileptogenic) arising from the right hemisphere in the 
right central region.

The veteran then underwent a VA hospitalization and period of 
observation in October and November 1995.  There he had 
tonic-clonic seizure activity due to a head injury with eyes 
rolling, staring into space and convulsions.  He reported 
four generalized tonic clonic seizures a year and was 
diagnosed with partial seizure disorder, posttraumatic, with 
a secondary diagnosis of generalized tonic-clonic disorder.  
Examination found completely normal physical and neurological 
condition and an EEG showed focal spike wave patterns over 
the right temporal parietal regions and was definitely 
abnormal and consistent with seizure activity.  His MRI was 
normal.  

In a letter dated August 1998, a doctor involved in the 
veteran's treatment in November 1995 wrote a letter further 
describing the veteran's observed seizure disorder.  The 
doctor wrote that the observation period there included full 
neuropsychometric testing, PET scanning, speech/language 
testing, and prolonged video EEG monitoring over seven days.  
The veteran's EEG was normal throughout with epileptiform 
activities encountered.  The veteran had no seizure activity 
during the study, but he did have a generalized seizure 
witnessed by the nursing staff and a medical student on the 
day prior to monitoring.  On the basis of this study it was 
opined that the veteran had non-epileptic seizures.  However, 
due to a finding of mild reduced FDG uptake on the PET, 
further testing was advised if there was a strong clinical 
concern of epilepsy.

The record also includes lay statements and testimony 
regarding the veteran's seizure activity.  This lay evidence 
includes the veteran's statements to VA, family statements to 
the Social Security Administration (SSA), and testimony 
offered at the veteran's personal hearing in August 1995.  He 
reported to the SSA that he couldn't drive, work or be alone 
due to his seizures.  His brother wrote in August 1995 that 
he witnessed three major seizures from May 1993 to May 1994 
and that these seizures caused loss of consciousness and 
contraction of muscles.  His brother also described numerous 
minor seizures where the veteran jerked and his eyes rolled 
back into his head.  The veteran's parents in August 1995 
also wrote that they had witnessed ten major seizures since 
May 1993 with from 12 to 14 minor seizures every week.  The 
veteran wife wrote in September 1995 that she witnessed the 
veteran's seizures every day.

The veteran's disability has been rated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8911.  The rating criteria for seizure disorders, set forth 
under Diagnostic Codes 8910 (grand mal epilepsy) and 8911 
(petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for 12 major seizures during the 
preceding year; an 80 percent evaluation is warranted for 4 
major seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation is warranted for 
3 major seizures, or 9 to 10 minor seizures weekly, during 
the preceding year; a 40 percent evaluation is warranted for 
1 major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

A careful review of the record shows that the veteran's 
symptomatology could meet the criteria for a 60 percent 
evaluation, but no more.  The veteran stated on a SSA 
submission that he had experienced an average of 4 grand mal 
seizures per year with 6 daily petit mal seizures.  His 
parents noted the veteran had 10 grand mal seizures and 12 to 
14 petit mal seizures a week over a two year span after 
leaving service in 1993.  His brother noted the veteran to 
have 3 grand mal seizures a year with numerous petit mal 
seizures.  Their description or personal knowledge about a 
petit mal seizure must be qualified as they are lay persons.  
Dr. Dagen, who examined the veteran in October 1995, reported 
the veteran's assertion as to seizures, and referred to them 
as approximately four generalized type per year and "rather 
frequent partial seizures", by his (the veteran's) report.  
The veteran "would stare off into space for three to five 
seconds at a time and then come right back"  Dr. Dagen's full 
report does not describe the veteran to be as incapacitated 
as the veteran some times claims.  Indeed, Dr. Dagen 
suggested a regimen consisting of medical be tried, but there 
is no indication that the veteran followed up on this. Also, 
the Board believes that more evidence from disinterested 
parties, not only from the veteran, should be forthcoming.  
Relying on the medically observed seizure activity, it is the 
decision of the Board that the symptomatology described seems 
to fall more squarely within the 60 percent evaluation, but 
no higher.  The Board points out that it has strong 
reservations concerning the veteran's credibility as to the 
frequency of his seizures, and the extent of his overall 
impairment claimed by him.  His refusal to cooperate with a 
field investigation so that independent verification might be 
obtained cannot be rewarded.  Therefore, an 80 percent 
evaluation is not warranted, as there is no supporting 
evidence beyond his own claims and perhaps that of family 
members .  Therefore, the veteran's evaluation is increased 
to 60 percent, but no more.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
disorder since 1995.  Although he has missed some work in the 
past and is now unemployed, there has been no objective 
evidence submitted that the veteran experienced marked 
interference with employment due to this disability.  The VA 
examiner did not give an opinion as to the employability of 
the veteran.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


II. TDIU

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
Specifically, he contends that his seizure disorder makes it 
difficult to concentrate on work and that he cannot drive.  
Therefore, he argues that he is entitled to TDIU benefits.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  An 
individual unemployability claim is essentially a claim that 
service-connected disabilities have increased to a point 
where substantially gainful employment is precluded.  As 
such, it is in the nature of an increased rating claim and is 
deemed to be well grounded. See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board also finds that the duty 
to assist the veteran has been met.  While the veteran has 
not been afforded a recent VA examination, he has 
specifically informed VA that he has nothing new to add to 
the claim.  However, the record includes numerous medical 
records and the Board believes that the record as it stands 
allows for an equitable review of the veteran's claim. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there is one disability if that 
disability is ratable at at least 60 percent and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

This veteran has had service connection established for only 
one disability, the above mentioned seizure disorder.  By 
virtue of the above increased rating decision, he thus does 
meet the schedular prerequisites for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) under 38 C.F.R. § 4.16(a).

The veteran contends, in essence, that his seizure disorder 
precludes employment.  However, the medical evidence does not 
support his assertion.  It is the Board's judgment that the 
medical evidence shows that the veteran experiences seizures 
but the veteran is not shown to require frequent 
hospitalization or an inordinate quantity of medication for 
his disability. The record does not contain a medical opinion 
that relates the veteran's employment status with his seizure 
disorder.  The veteran has a disability evaluation from the 
Social Security Administration.  However, the evidence does 
not establish total disability pursuant to VA regulation.  In 
this regard, the Board would observe that the United States 
Court of Veterans Appeals (Court) has specifically indicated 
that "[t]here is no statutory or regulatory authority for 
the determinative application of SSA regulations to the 
adjudication of VA claims."  Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Being unemployed is not the same as being unemployable. The 
veteran has not attempted to obtain employment since 1993.  
While his seizure disorder may limit his employment options, 
given his training background, the medical evidence does not 
show that it precludes all kinds of substantially gainful 
employment.  Medical opinion relative to his social security 
claim noted that even if the veteran has seizures (the 
examiner had noted there was "strong" evidence that he "may 
not" have seizures) they should be controlled by medication.  
The Board disagrees with the decision of the adjudication 
officer of Social Security Administration, as it is evident 
the veteran is exaggerating his incapacity.  At least it 
appears to the Board that the decision was based largely on 
the veteran's own complaints and assertions of extreme 
incapacity and that of family members.  The objective medical 
data available to the adjudication officer, at least in the 
records forwarded to the VA, does not support the veteran's 
claim of extreme inability to function.  The Board points out 
that his case had been remanded earlier in an attempt to 
verify his claims of total incapacity, but he did not 
cooperate and the attempt to substantiate his claim was not 
possible.  The Board does not believe the veteran should 
benefit from his refusal to cooperate.  

Accordingly, the veteran is not entitled to a total rating 
based on individual employability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for total rating 
based on individual unemployability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for the veteran's seizure disorder is 
granted to 60 percent.

The veteran's claim of entitlement to TDIU is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

